Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20130083853 A1-Coban et al (Hereinafter referred to as “Coban”) does not disclose, with respect to claim 1, wherein the set of reference pixels are received from an unpadded reference frame; and in response to a part area of the search area outside the reference frame, pad a set of duplicate pixels in the part area between an edge of the reference frame and one of the first set of boundaries as claimed.  Rather, Coban discloses a video hardware engine comprising a motion estimation engine (Fig 2) video encoder and element 42) the motion estimation engine configured to: A memory configured to store a reference frame, the reference frame having a plurality of reference pixels ([0053], wherein reference pictures stored in memory); and receive a current coding unit ([0050], receives current block. Coding unit is nothing more than a block. In fact, [0040] discloses that the term video block may refer to CU) define a search area around the current LCU for motion wherein the search area is defined by a first set of boundaries ( [0051], wherein motion estimation perform inter predictive coding of the current block. A search around the current block must be performed in order for this to happen. [0053], wherein a motion search is performed; [0052]; discloses that a motion estimation is a motion search which occurs around the current block by utilizing a motion vector to indicate displacement of a current block relative to a predictive block in a reference picture; discloses a defined search area in [0067]. The reference block may occur anywhere at a block, such as the coding unit, boundary which would be interpreted as a search area around the coding unit) receive a set of reference pixels corresponding to the current coding unit, ([0067]); and in response a part area of the search area is outside the reference frame ([0067], wherein the reference block may occur outside the reference picture boundary defined relative to the current block), pad a set of duplicate pixels along an edge of the reference frame when (0082], wherein may generate padding region by replicating pixel values from the edge of the reference frame).
 The same reasoning applies to claims 45, 47, 50 mutatis mutandis.  Accordingly, claims 26-50 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487